Exhibit 10.3
JAPANESE EMPLOYEE FORM
 
 
REACHLOCAL, INC.
AMENDED AND RESTATED 2008 STOCK INCENTIVE PLAN
 
STOCK OPTION GRANT NOTICE AND
STOCK OPTION AGREEMENT
 
ReachLocal, Inc., a Delaware corporation (the “Company”), pursuant to its
Amended and Restated 2008 Stock Incentive Plan (the “Plan”), hereby grants to
the individual listed below (the “Optionee”), an option to purchase the number
of shares of the common stock of the Company (“Common Stock”), set forth below
(the “Option”).  This Option is subject to all of the terms and conditions set
forth herein and in the Stock Option Agreement attached hereto as Exhibit A (the
“Stock Option Agreement”) and the Plan, which are incorporated herein by
reference.  Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Grant Notice and the Stock Option
Agreement.
 
Optionee:
   
Grant Date:
   
Vesting Commencement Date:
   
Exercise Price per Share:
$                                                                           
 
Total Exercise Price:
$                                                                           
 
Total Number of Shares Subject to the Option:
 shares
 
Expiration Date:
   




Type of Option: 
Non-Qualified Stock Option

                               
Vesting Schedule:
Subject to the Optionee’s continued status as an Employee, Consultant or
Non-Employee Director, the Option shall vest and become exercisable with respect
to twenty-five percent (25%) of the shares of Common Stock subject thereto on
the first anniversary of the Vesting Commencement Date set forth above (the
“Vesting Commencement Date”), and with respect to an additional 1/48th of the
shares of Common Stock subject thereto on each monthly anniversary thereafter.

 
By his or her signature, the Optionee agrees to be bound by the terms and
conditions of the Plan, the Stock Option Agreement and this Grant Notice.  The
Optionee has reviewed the Stock Option Agreement, the Plan and this Grant Notice
in their entirety, has had an opportunity to obtain the advice of counsel prior
to executing this Grant Notice and fully understands all provisions of this
Grant Notice, the Stock Option Agreement and the Plan.  The Optionee hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan
or relating to the Option.
 
REACHLOCAL, INC.
 
OPTIONEE
     
By:
 
 
By:
 
Print Name:
   
Print Name:
 
Title:
       
Address:
   
Address:
           

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
TO STOCK OPTION GRANT NOTICE

 
STOCK OPTION AGREEMENT
 
Pursuant to the Stock Option Grant Notice (the “Grant Notice”) to which this
Stock Option Agreement (this “Agreement”) is attached, ReachLocal, Inc., a
Delaware corporation (the “Company”), has granted to the Optionee an option
under the Company’s Amended and Restated 2008 Stock Incentive Plan (the “Plan”)
to purchase the number of shares of Common Stock indicated in the Grant Notice.
 
ARTICLE I.
 
GENERAL
 
1.1           Defined Terms.  Wherever the following terms are used in this
Agreement they shall have the meanings specified below, unless the context
clearly indicates otherwise.  Capitalized terms not specifically defined herein
shall have the meanings specified in the Plan and the Grant Notice.
 
(a)           “Cause” shall be deemed to exist if the Optionee is terminated by
the Company for any of the following reasons: (i) the Optionee’s willful failure
to substantially perform the Optionee’s duties and responsibilities to the
Company, (ii) the Optionee’s commission of any act of fraud, embezzlement,
dishonesty or any other willful misconduct that has caused material injury to
the Company, (iii) unauthorized use or disclosure by the Optionee of any
proprietary information or trade secrets of the Company or any other party to
which the Optionee owes an obligation of nondisclosure as a result of the
Optionee’s relationship with the Company, (iv) the Optionee’s willful material
breach of any of the Optionee’s obligations under any written agreement or
covenant with the Company, or (v) conviction of, or plea of “guilty” or “no
contest” to, a felony under the laws of the United States or any state thereof,
to the material detriment of the Company.
 
(b)           “Termination of Consultancy” shall mean the time when the
engagement of the Optionee as a Consultant to the Company or a Subsidiary is
terminated for any reason, with or without Cause, including, but not by way of
limitation, by resignation, discharge, death or retirement, but excluding:  (a)
terminations where there is a simultaneous employment or continuing employment
of the Optionee by the Company or any Subsidiary, and (b) terminations where
there is a simultaneous re-establishment of a consulting relationship or
continuing consulting relationship between the Optionee and the Company or any
Subsidiary.  The Administrator, in its absolute discretion, shall determine the
effect of all matters and questions relating to Termination of Consultancy,
including, but not by way of limitation, the question of whether a particular
leave of absence constitutes a Termination of Consultancy.  Notwithstanding any
other provision of the Plan, the Company or any Subsidiary has an absolute and
unrestricted right to terminate a Consultant’s service at any time for any
reason whatsoever, with or without Cause, except to the extent expressly
provided otherwise in writing.
 
(c)           “Termination of Directorship” shall mean the time when the
Optionee, if he or she is or becomes a Non-Employee Director, ceases to be a
Director for any reason, including, but not by way of limitation, a termination
by resignation, failure to be elected, death or retirement.  The Board, in its
sole and absolute discretion, shall determine the effect of all matters and
questions relating to Termination of Directorship with respect to Non-Employee
Directors.
 
(d)           “Termination of Employment” shall mean the time when the
employee-employer relationship between the Optionee and the Company or any
Subsidiary is terminated for any reason, with or without Cause, including, but
not by way of limitation, a termination by resignation, discharge, death,
disability or retirement; but excluding:  (a) terminations where there is a
simultaneous reemployment or continuing employment of the Optionee by the
Company or any Subsidiary, and (b) terminations where there is a simultaneous
establishment of a consulting relationship or continuing consulting relationship
between the Optionee and the Company or any Subsidiary.  The Administrator, in
its absolute discretion, shall determine the effect of all matters and questions
relating to Termination of Employment, including, but not by way of limitation,
the question of whether a particular leave of absence constitutes a Termination
of Employment.
 
 
A-1

--------------------------------------------------------------------------------

 
(e)           “Termination of Service” shall mean the Optionee’s Termination of
Consultancy, Termination of Directorship or Termination of Employment, as
applicable.
 
1.2           Incorporation of Terms of Plan.  The Option is subject to the
terms and conditions of the Plan which are incorporated herein by reference.  In
the event of any inconsistency between the Plan and this Agreement, the terms of
the Plan shall control.
 
ARTICLE II.
 
GRANT OF OPTION
 
2.1           Grant of Option.  In consideration of the Optionee’s past and/or
continued employment with or service to the Company or a Subsidiary and for
other good and valuable consideration, effective as of the Grant Date set forth
in the Grant Notice (the “Grant Date”), the Company irrevocably grants to the
Optionee the Option to purchase any part or all of an aggregate of the number of
shares of Common Stock set forth in the Grant Notice, upon the terms and
conditions set forth in the Plan and this Agreement.
 
2.2           Exercise Price.  The exercise price of the shares of Common Stock
subject to the Option shall be as set forth in the Grant Notice, without
commission or other charge; provided, however, that the price per share of the
shares of Common Stock subject to the Option shall not be less than 100% of the
Fair Market Value of a share of Common Stock on the Grant Date.
 
2.3           Consideration to the Company.  In consideration of the grant of
the Option by the Company, the Optionee agrees to render faithful and efficient
services to the Company or any Subsidiary.  Nothing in the Plan or this
Agreement shall confer upon the Optionee any right to continue in the employ or
service of the Company or any Subsidiary or shall interfere with or restrict in
any way the rights of the Company and its Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of the Optionee at
any time for any reason whatsoever, with or without Cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and the Optionee.
 
ARTICLE III.
 
PERIOD OF EXERCISABILITY
 
3.1           Commencement of Exercisability.
 
(a)           Subject to Sections 3.2, 3.3, 5.10 and 5.13, the Option shall
become vested and exercisable in such amounts and at such times as are set forth
in the Grant Notice.  In addition, the Option may be subject to certain
acceleration provisions set forth in an employment agreement, if any, between
the Optionee and the Company or any Subsidiary.
 
 
A-2

--------------------------------------------------------------------------------

 
(b)           No portion of the Option which has not become vested and
exercisable at the date of the Optionee’s Termination of Employment, Termination
of Directorship or Termination of Consultancy shall thereafter become vested and
exercisable, except as may be otherwise provided by the Administrator or as set
forth in a written agreement between the Company and the Optionee.
 
3.2           Duration of Exercisability.  The installments provided for in the
vesting schedule set forth in the Grant Notice are cumulative.  Each such
installment which becomes vested and exercisable pursuant to the vesting
schedule set forth in the Grant Notice shall remain vested and exercisable until
it becomes unexercisable under Section 3.3.
 
3.3           Expiration of Option.  The Option may not be exercised to any
extent by anyone after the first to occur of the following events:
 
(a)           The expiration of seven years from the Grant Date;
 
(b)           The expiration of three months from the date of the Optionee’s
Termination of Service, unless such termination occurs by reason of the
Optionee’s death or Disability or by the Company for Cause;
 
(c)           The expiration of one year from the date of the Optionee’s
Termination of Service by reason of the Optionee’s death or Disability; or
 
(d)           The date of the Optionee’s Termination of Service by the Company
for Cause.
 
ARTICLE IV.
 
EXERCISE OF OPTION
 
4.1           Person Eligible to Exercise.  Except as provided in Sections
5.2(b) and 5.2(c), during the lifetime of the Optionee, only the Optionee may
exercise the Option or any portion thereof.  After the death of the Optionee,
any exercisable portion of the Option may, prior to the time when the Option
becomes unexercisable under Section 3.3, be exercised by the Optionee’s personal
representative or by any person empowered to do so under the deceased the
Optionee’s will or under the then applicable laws of descent and distribution.
 
4.2           Partial Exercise.  Any exercisable portion of the Option or the
entire Option, if then wholly exercisable, may be exercised in whole or in part
at any time prior to the time when the Option or portion thereof becomes
unexercisable under Section 3.3.
 
4.3           Manner of Exercise.  The Option, or any exercisable portion
thereof, may be exercised solely by delivery to the Secretary of the Company (or
any third party administrator or other person or entity designated by the
Company) of all of the following prior to the time when the Option or such
portion thereof becomes unexercisable under Section 3.3:
 
(a)           An exercise notice in a form specified by the Administrator,
stating that the Option or portion thereof is thereby exercised, such notice
complying with all applicable rules established by the Administrator;
 
(b)           The receipt by the Company of full payment for the shares of
Common Stock with respect to which the Option or portion thereof is exercised,
including payment of any applicable withholding tax, which may be in one or more
of the forms of consideration permitted under Section 4.4;
 
 
A-3

--------------------------------------------------------------------------------

 
(c)           Any other written representations or documents as may be required
in the Administrator’s reasonable discretion to evidence compliance with the
Securities Act or any other applicable law rule, or regulation; and
 
(d)           In the event the Option or portion thereof shall be exercised
pursuant to Section 4.1 by any person or persons other than the Optionee,
appropriate proof of the right of such person or persons to exercise the Option.
 
Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.
 
4.4           Method of Payment.  Payment of the exercise price shall be by any
of the following, or a combination thereof, at the election of the Optionee:
 
(a)           Cash;
 
(b)           Check;
 
(c)           With the consent of the Administrator, delivery of a notice that
the Optionee has placed a market sell order with a broker with respect to shares
of Common Stock then issuable upon exercise of the Option, and that the broker
has been directed to pay a sufficient portion of the net proceeds of the sale to
the Company in satisfaction of the aggregate exercise price; provided, that
payment of such proceeds is then made to the Company upon settlement of such
sale;
 
(d)           With the consent of the Administrator, surrender of other shares
of Common Stock which have been owned by the Optionee for such period of time as
may be required by the Administrator in order to avoid adverse accounting
consequences and having a Fair Market Value on the date of surrender equal to
the aggregate exercise price of the shares of Common Stock with respect to which
the Option or portion thereof is being exercised;
 
(e)           With the consent of the Administrator, surrendered shares of
Common Stock issuable upon the exercise of the Option having a Fair Market Value
on the date of exercise equal to the aggregate exercise price of the shares of
Common Stock with respect to which the Option or portion thereof is being
exercised; or
 
(f)            With the consent of the Administrator, such other form of legal
consideration as may be acceptable to the Administrator.
 
4.5           Conditions to Issuance of Stock Certificates.  The shares of
Common Stock deliverable upon the exercise of the Option, or any portion
thereof, may be either previously authorized but unissued shares of Common Stock
or issued shares of Common Stock which have then been reacquired by the
Company.  Such shares of Common Stock shall be fully paid and
nonassessable.  The Company shall not be required to issue or deliver any
certificates or make any book entries evidencing shares of Common Stock
purchased upon the exercise of the Option or portion thereof prior to
fulfillment of the conditions set forth in Section 11.4 of the Plan.
 
4.6           Rights as Stockholder.  The holder of the Option shall not be, nor
have any of the rights or privileges of, a stockholder of the Company in respect
of any shares of Common Stock purchasable upon the exercise of any part of the
Option unless and until such shares of Common Stock shall have been issued by
the Company to such holder (as evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company).  No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the shares of Common Stock are issued, except as provided
in Section 13.2 of the Plan.
 
 
A-4

--------------------------------------------------------------------------------

 
ARTICLE V.
 
OTHER PROVISIONS
 
5.1           Administration.  The Administrator shall have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules.  All actions taken
and all interpretations and determinations made by the Administrator in good
faith shall be final and binding upon the Optionee, the Company and all other
interested persons.  No member of the Administrator or the Board shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan, this Agreement or the Option.
 
5.2           Transferability of Option.
 
(a)           Except as otherwise set forth in the Plan or as provided in
Sections 5.2(b) and 5.2(c) below:
 
(i)            The Option may not be sold, pledged, assigned or transferred in
any manner other than by will or the laws of descent and distribution or,
subject to the consent of the Administrator, pursuant to a DRO, unless and until
the Option has been exercised, or the shares underlying the Option have been
issued, and all restrictions applicable to such shares have lapsed;
 
(ii)           The Option shall not be liable for the debts, contracts or
engagements of the Optionee or his successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, hypothecation,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence; and
 
(iii)           During the lifetime of the Optionee, only the Optionee may
exercise the Option (or any portion thereof), unless it has been disposed of
pursuant to a DRO; after the death of the Optionee, any exercisable portion of
the Option may, prior to the time when such portion becomes unexercisable under
the Plan or this Agreement, be exercised by his personal representative or by
any person empowered to do so under the deceased Optionee’s will or under the
then applicable laws of descent and distribution.
 
(b)           The Optionee may transfer the Option to a trust that constitutes a
Permitted Transferee if, under Section 671 of the Code and applicable state law,
the Optionee is considered the sole beneficial owner of the Option while it is
held in the trust.
 
(c)           Notwithstanding any other provision in this Agreement, the
Optionee may, in the manner determined by the Administrator, designate a
beneficiary to exercise the rights of the Optionee and to receive any
distribution with respect to the Option upon the Optionee’s death.  A
beneficiary, legal guardian, legal representative, or other person claiming any
rights pursuant to the Plan is subject to all terms and conditions of the Plan
and this Agreement, except to the extent the Plan and this Agreement otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Administrator.  If the Optionee is married and resides in a community
property state, a designation of a person other than the Optionee’s spouse as
his or her beneficiary with respect to more than 50% of the Optionee’s interest
in the Option shall not be effective without the prior written consent of the
Optionee’s spouse.  If no beneficiary has been designated or survives the
Optionee, payment shall be made to the person entitled thereto pursuant to the
Optionee’s will or the laws of descent and distribution.  Subject to the
foregoing, a beneficiary designation may be changed or revoked by the Optionee
at any time provided the change or revocation is filed with the Administrator
prior to the Optionee’s death.
 
 
A-5

--------------------------------------------------------------------------------

 
5.3           Lock-Up Period.  The Optionee hereby agrees that, if so requested
by the Company or any representative of the underwriters (the “Managing
Underwriter”) in connection with any registration of the offering of any
securities of the Company under the Securities Act or any applicable state laws,
the Optionee shall not sell or otherwise transfer any shares of Common Stock or
other securities of the Company during the 180-day period (or such longer period
as may be requested in writing by the Managing Underwriter and agreed to in
writing by the Company) following the effective date of a registration statement
of the Company filed under the Securities Act in connection with the Company’s
initial public offering of Common Stock (the “Market Standoff Period”).  The
Company may impose stop-transfer instructions with respect to securities subject
to the foregoing restrictions until the end of such Market Standoff Period and
these restrictions shall be binding on any transferee of such shares of Common
Stock.  Notwithstanding the foregoing, the 180-day period may be extended for up
to such number of additional days as is deemed necessary by the Company or the
Managing Underwriter to continue coverage by research analysts in accordance
with NASD Rule 2711 or any successor rule.
 
5.4           Tax Consultation.  Optionee understands that Optionee may suffer
adverse tax consequences as a result of Optionee’s purchase or disposition of
the shares of Common Stock subject to the Option.  Optionee represents that
Optionee has consulted with any tax consultants Optionee deems advisable in
connection with the purchase or disposition of such shares and that Optionee is
not relying on the Company for any tax advice.
 
5.5           Adjustments.  The Optionee acknowledges that the Option is subject
to modification and termination in certain events as provided in this Agreement
and Article 13 of the Plan.
 
5.6           Notices.  Any notice to be given under the terms of this Agreement
to the Company shall be addressed to the Company in care of the Secretary of the
Company at the address given beneath the signature of the Company’s authorized
officer on the Grant Notice, and any notice to be given to the Optionee shall be
addressed to the Optionee at the address given beneath the Optionee’s signature
on the Grant Notice.  By a notice given pursuant to this Section 5.6, either
party may hereafter designate a different address for notices to be given to
that party.  Any notice which is required to be given to the Optionee shall, if
the Optionee is then deceased, be given to the person entitled to exercise his
or her Option pursuant to Section 4.1 by written notice under this Section
5.6.  Any notice shall be deemed duly given when sent via email or when sent by
certified mail (return receipt requested) and deposited (with postage prepaid)
in a post office or branch post office regularly maintained by the United States
Postal Service.
 
5.7           Optionee’s Representations.  If the shares of Common Stock
purchasable pursuant to the exercise of this Option have not been registered
under the Securities Act or any applicable state laws on an effective
registration statement at the time this Option is exercised, the Optionee shall,
if required by the Company, concurrently with the exercise of all or any portion
of this Option, make such written representations as are deemed necessary or
appropriate by the Company and/or its counsel.
 
5.8           Titles.  Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.
 
 
A-6

--------------------------------------------------------------------------------

 
5.9           Governing Law.  The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
 
5.10           Conformity to Securities Laws.  The Optionee acknowledges that
the Plan and this Agreement are intended to conform to the extent necessary with
all provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations.  Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Option is
granted and may be exercised, only in such a manner as to conform to such laws,
rules and regulations.  To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.
 
5.11           Amendments, Suspension and Termination.  To the extent permitted
by the Plan, this Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Committee or the Board, provided, that, except as may otherwise be provided by
the Plan, no amendment, modification, suspension or termination of this
Agreement shall adversely affect the Option in any material way without the
prior written consent of the Optionee.
 
5.12           Successors and Assigns.  The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer herein set forth in Article 5, this Agreement shall
be binding upon the Optionee and his or her heirs, executors, administrators,
successors and assigns.
 
5.13           Limitations Applicable to Section 16 Persons.  Notwithstanding
any other provision of the Plan or this Agreement, if the Optionee is subject to
Section 16 of the Exchange Act, the Plan, the Option and this Agreement shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule.  To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule
 
5.14           Not a Contract of Employment.  Nothing in this Agreement or in
the Plan shall confer upon the Optionee any right to continue to serve as an
employee or other service provider of the Company or any of its Subsidiaries.
 
5.15           Entire Agreement.  The Plan, the Grant Notice and this Agreement
(including all Exhibits thereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and the Optionee with respect to the subject matter hereof.
 
5.16           Section 409A.  Notwithstanding any other provision of the Plan,
this Agreement or the Grant Notice, the Plan, this Agreement and the Grant
Notice shall be interpreted in accordance with, and incorporate the terms and
conditions required by, Section 409A of the U.S. Internal Revenue Code of 1986,
as amended (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”).   The Administrator may, in its discretion, adopt such amendments to the
Plan, this Agreement or the Grant Notice or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Administrator determines are necessary or appropriate
to comply with the requirements of Section 409A.
A-7